                IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAII

ZACHARY PARENTE ,             )             CV 18-00320 DKW-RLP
                              )
           Plaintiff,         )
                              )             ORDER ADOPTING
      vs.                     )             MAGISTRATE JUDGE’S
                              )             FINDINGS AND
CUTTER HONOLULU, INC., dba )                RECOMMENDATION
CUTTER CHRYSLER JEEP          )
DODGE; JOHN DOES 1-5; JANE )
DOES 1-5; DOE CORPORATIONS )
1-5; DOES LLCS 1-5; DOE       )
PARTNERSHIPS 1-5; DOE NON- )
PROFIT ORGANIZATIONS 1-5;     )
DOE GOVERNMENTAL              )
AGENCIES 1-5,                 )
                              )
           Defendants.        )
_____________________________ )


                ORDER ADOPTING MAGISTRATE JUDGE’S
                  FINDINGS AND RECOMMENDATION

      Findings and Recommendation having been filed and served on all parties

on November 30, 2018, and no objections having been filed by any party,

      IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

United States Code, Section 636(b)(1)(C) and Local Rule 74.2, the "Findings and

//



//
Recommendation to Dismiss This Action Without Prejudice" are adopted as the

opinion and order of this Court.

      IT IS SO ORDERED.

      DATED: December 19, 2018 at Honolulu, Hawai’i.




                                           /s/ Derrick K. Watson
                                           Derrick K. Watson
                                           United States District Judge




Zachary Parente v. Cutter Honolulu, Inc., et al.; Civil No. 18-00320 DKW-RLP;
ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS AND
RECOMMENDATION




                                       2
